Citation Nr: 1545049	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to March 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In a May 2014 substantive appeal, the Veteran indicated that his bilateral hearing loss disability had increased in severity since he was last examined by VA.  The Veteran was last provided a VA examination in November 2009 to determine the severity of bilateral hearing loss disability, which was approximately six years ago.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected bilateral hearing loss, a more contemporaneous examination is necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the Veteran submitted two private audiological reports in May 2014.  The submitted reports include graphical representations of hearing impairment.  There is no indication that the Maryland CNC test was employed.  For VA rating purposes, an examination for hearing impairment must include a controlled speech discrimination test using the Maryland CNC and a pure tone audiometry test.  38 C.F.R. § 4.485(a) (2015).  On remand, VA should request clarification from the individuals who performed the testing to indicate whether a state licensed audiologist performed the testing and clarify whether the Maryland CNC test was used.

Finally, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ensure that all available VA and non-VA treatment records are obtained, to include clarification from the providers of the two private audiological tests received by VA in May 2014 regarding whether the Maryland CNC test was used.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of bilateral hearing loss. The examiner must review the claims file and must note that review in the report. All necessary tests and studies should be conducted.  The examiner should describe the current extent of hearing loss disability.  Specifically, the results of audiological testing must include, in numeric decibels, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and must provide the speech recognition scores using the Maryland CNC test.  The audiologist must also describe the effects of the bilateral hearing loss on the Veteran's occupational functioning and activities of daily living, to include whether his bilateral hearing loss results in marked interference with employment.  In doing so, the audiologist should indicate whether there are exceptional or unusual circumstances, peculiar to this Veteran's hearing loss, which are not adequately addressed by the rating schedule. 

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

